DETAILED ACTION
Claims 1, 3-11, 13, 15-16, 21, and 29-32 are pending and currently under review.
Claims 2, 12, 14, 17-20, and 22-28 are cancelled.
Claims 31-32 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/16/2021 has been entered.  Claims 1, 3-11, 13, 15-16, 21, and 29-30, and newly submitted claim(s) 31-32, remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112 rejection previously set forth in the Non-Final Office Action mailed 8/23/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarangapani et al. (US 2013/0140084) alone or alternatively in view of Oda et al. (W02010150814, machine translation referred to herein) and/or Uno (2011, Bond reliability under humid environment for coated copper wire and bare copper wire), or .
Regarding claim 1, Sarangapani et al. discloses a Cu bonding wire for microelectronics [abstract].  Sarangapani et al. further discloses that it is known from the prior art to include up to 2 weight percent Zn to improve bond strength [0006].  Thus, it would have been obvious to one of ordinary skill to modify the bonding wire of Sarangapani et al. by including up to 2 weight percent Zn as stated above.  The examiner notes that the overlap between the disclosed wire composition of Sarangapani et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Sarangapani et al. does not expressly teach that the wire does not have a coating layer based on a metal other than Cu as claimed.  Thus, the examiner submits that the absence of said teaching would reasonably have suggested to one of ordinary skill that said coating is not present absent concrete reasoning to the contrary.  Alternatively, the examiner submits that this feature would appear to have been obvious in view of the teachings of the prior art.  Specifically, Oda et al. discloses that it is known to provide Cu bonding wires with or without a coating [p.11 In.452-457].  Thus, the examiner submits that it would have been obvious to modify the Cu wire of Sarangapani et al. by specifically providing said wire without a coating because one of ordinary skill would have reasonably selected an option of “no coating” from the disclosed options of Oda et al.  See MPEP 2144.08.  Alternatively, Uno et al. further discloses that it is conventionally known to provide Cu bonding wires without any special coatings and covered by 
Sarangapani et al. does not expressly teach an average crystal grain size in a core cross section as claimed.  However, the examiner submits that the wire of Sarangapani et al. is substantially similar to that of the instant invention such that a similar property of grain size would have been expected as will be further explained.  See MPEP 2112.  Specifically, the instant specification discloses obtaining the claimed wire by melting raw material, alloying said material to achieve the claimed composition, performing wire drawing, and then subsequent heat treatment at 600 degrees C or less, wherein the claimed grain size is especially achieved during said heat treatment [0026-0033 spec.].   
Sarangapani et al. discloses a substantially similar wire composition as stated previously, as well as a processing method of similar melting and alloying, similar wire drawing, and overlapping subsequent annealing at typical temperatures of 0.25Tm to 0.6Tm of Cu, or approximately 271 to 651 degrees C as determined by the examiner [0036-0037].  Thus, since Sarangapani et al. discloses a substantially similar composition and method of manufacture that closely resembles that of the instant invention, the examiner submits that a substantially similar grain size relative to that as claimed would have been 
Alternatively, Sarangapani et al. does not expressly teach a grain size in a cross section as claimed.  Sarangapani et al. (‘980) discloses a similar Cu bonding wire [abstract]; wherein it is known to provide said Cu wire with a grain size such that a ratio between wire diameter and grain size ranges from 2.5 to 5 such that optimization of wire properties can be achieved, wherein grain size is determined in a circular cross-section (ie. perpendicular to longitudinal wire axis) [0003, 0046, 0049].  Therefore, it would have been obvious to one of ordinary skill to modify the wire of Sarangapani et al. by specifying a grain size in a circular wire cross section as taught by Sarangapani et al. (‘980) such that wire properties can be optimized.  The examiner notes that the overlap between the disclosed grain size ranges of Sarangapani et al. (‘980) and those suggested by the instantly claimed range is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 3, the aforementioned prior art discloses the wire of claim 1 (see previous).  Oda et al. further teaches that the oxide film can have a thickness ranging from 0.005 to 0.02 micrometers to stably improve PCT reliability [p.6 In.224-226].  Therefore, it would have been obvious to one of ordinary skill to modify the oxide film of the aforementioned prior art by specifying a thickness as disclosed by Oda et al. such that PCT reliability can be improved.
Regarding claims 4-6 and 8-11, the aforementioned prior art discloses the wire of claim 1 (see previous).  Sarangapani et al. further teaches overlapping 
Regarding claim 7, the aforementioned prior art discloses the wire of claim 1 (see previous).  Sarangapani et al. further teaches that it is well known in the prior art to include Ge to improve bonding [0004].  Therefore, the examiner submits that it would have been obvious to further include Ge in addition to the above mentioned Zn inclusion to further improve bonding as is well known in the prior art as disclosed by Sarangapani et al.
Claims 15-16, 21, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarangapani et al. (US 2013/0140084) alone or alternatively in view of Oda et al. (W02010150814, machine translation referred to herein) and/or Uno (2011, Bond reliability under humid environment for coated copper wire and bare copper wire).
Regarding claims 15-16 and 21, Sarangapani et al. discloses a Cu bonding wire for microelectronics [abstract]; wherein said wire includes a balance of Cu in addition to up to 0.99 weight percent of Ni as shown in example 2 [table1].  Sarangapani et al. further discloses that at least one alloying elements can be included in the Cu melt, such as 0.005 weight percent of B, Ca, La, or others can be included as a grain refiner [0023, 0036].  Therefore, it would have been obvious to one of ordinary skill to modify the wire alloy of Sarangapani et al. by including 0.005 weight percent of B, Ca, or La, among others, as a grain refiner.  The examiner notes that the overlap between the disclosed wire composition of Sarangapani et al. and that of the instant claim is prima facie evidence of obviousness.  Regarding claim 21, Sarangapani et al. discloses up to 
Since Sarangapani et al. is silent regarding any further inclusions in the wire of example 2 above, the examiner reasonably considers the claimed recitation of “consisting of…” to be met.  Furthermore, regarding claim 21, the examiner notes that “1.15 mass percent or less of Pd” reasonably includes zero percent Pd, such that example 2 of Sarangapani et al. which is absent Pd reasonably meets the instant claim.  
Sarangapani et al. does not expressly teach that the wire does not have a coating layer based on a metal other than Cu as claimed.  Thus, the examiner submits that the absence of said teaching would reasonably have suggested to one of ordinary skill that said coating is not present absent concrete reasoning to the contrary.  Alternatively, the examiner submits that this feature would appear to have been obvious in view of the teachings of the prior art.  Specifically, Oda et al. discloses that it is known to provide Cu bonding wires with or without a coating [p.11 In.452-457].  Thus, the examiner submits that it would have been obvious to modify the Cu wire of Sarangapani et al. by specifically providing said wire without a coating because one of ordinary skill would have reasonably selected an option of “no coating” from the disclosed options of Oda et al.  See MPEP 2144.08.  Alternatively, Uno et al. further discloses that it is conventionally known to provide Cu bonding wires without any special coatings and covered by only copper material [p.149 col.1 In.6-10].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy wire of Sarangapani et al. by providing 
Regarding claims 30-32, the aforementioned prior art discloses the alloy of claims 15-16 and 21 (see previous).  Oda et al. further teaches that the oxide film can have a thickness ranging from 0.005 to 0.02 micrometers to stably improve PCT reliability [p.6 In.224-226].  Therefore, it would have been obvious to one of ordinary skill to modify the oxide film of the aforementioned prior art by specifying a thickness as disclosed by Oda et al. such that PCT reliability can be improved.

Claims 13, 21, 29, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (JPS6148543, machine translation referred to herein) alone or alternatively in view of Oda et al. (W02010150814, machine translation referred to herein) and/or Uno (2011, Bond reliability under humid environment for coated copper wire and bare copper wire).
Regarding claim 13, Sawada et al. discloses a copper alloy wire for bonding of semiconductor devices [p.1]; wherein said wire includes at least one of Ga, Ge, and/or In, among others if desired, in an amount of 0.001 to 0.1 weight percent [p.2].  The examiner notes that the aforementioned composition of Sawada et al. overlaps with the instantly claimed composition which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Since Sawada et al. is silent regarding any further inclusions in the aforementioned wire, the examiner reasonably considers the claimed recitation of 
Sawada et al. does not expressly teach that the wire does not have a coating layer based on a metal other than Cu as claimed.  Thus, the examiner submits that the absence of said teaching would reasonably have suggested to one of ordinary skill that said coating is not present absent concrete reasoning to the contrary.  Alternatively, the examiner submits that this feature would appear to have been obvious in view of the teachings of the prior art.  Specifically, Oda et al. discloses that it is known to provide Cu bonding wires with or without a coating [p.11 In.452-457].  Thus, the examiner submits that it would have been obvious to modify the Cu wire of Sawada et al. by specifically providing said wire without a coating because one of ordinary skill would have reasonably selected an option of “no coating” from the disclosed options of Oda et al.  See MPEP 2144.08.  Alternatively, Uno et al. further discloses that it is conventionally known to provide Cu bonding wires without any special coatings and covered by only copper material [p.149 col.1 In.6-10].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy wire of Sawada et al. by providing said alloy wire without any coating, as taught by Oda et al. and Uno et al., because providing bare Cu wires is the conventional practice, as taught by Uno et al.
Regarding claim 21, the examiner notes that this claim is substantially identical to claim 13, with the exception of the further inclusion of Pd.  
Sawada et al. does not expressly teach a Pd inclusion as claimed.  Oda et al. discloses that it is known to include Pd in an amount of 0.14 to 1.15 mass percent to improve high humidity heating reliability [p.4].  Therefore, it would have been obvious to include Pd as taught by Oda et al. for the aforementioned benefit.  The examiner notes that the overlap between the disclosed Pd amount of Oda et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 29 and 32, the aforementioned prior art discloses the alloy of claims 15-16 and 21 (see previous).  Oda et al. further teaches that the oxide film can have a thickness ranging from 0.005 to 0.02 micrometers to stably improve PCT reliability [p.6 In.224-226].  Therefore, it would have been obvious to one of ordinary skill to modify the oxide film of the aforementioned prior art by specifying a thickness as disclosed by Oda et al. such that PCT reliability can be improved.
Claims 15-16 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (JPS6148543, machine translation referred to herein) alone or alternatively in view of Oda et al. (W02010150814, machine translation referred to herein) and/or Uno (2011, Bond reliability under humid environment for coated copper wire and bare copper wire.
Regarding claims 15-16, the examiner notes that these claims are substantially identical to claim 13, with the exception of the further inclusions of at least one of Ti, Ca, La, As, Te, and Se.  Accordingly, Sawada et al. discloses all of the shared limitations of claim 13 above.
Sawada et al. does not expressly teach an inclusion as stated above.  Sarangapani et al. (‘980) discloses that it is known to include B in an amount of 10 to 100 ppm in Cu bonding wires to control a crystal structure of the Cu [0065].  Therefore, it would have been obvious to include B as taught by Sarangapani et al. (‘980) for the aforementioned benefit.  The examiner notes that the overlap between the disclosed B amount of Sarangapani et al. (‘980) and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 30-31, the aforementioned prior art discloses the alloy of claims 15-16 and 21 (see previous).  Oda et al. further teaches that the oxide film can have a thickness ranging from 0.005 to 0.02 micrometers to stably improve PCT reliability [p.6 In.224-226].  Therefore, it would have been obvious to one of ordinary skill to modify the oxide film of the aforementioned prior art by specifying a thickness as disclosed by Oda et al. such that PCT reliability can be improved.

Response to Arguments
The previous rejections over Shigemi et al. and Sato et al. have been withdrawn in view of applicants’ amendments are remarks.  
Applicant's arguments, filed 11/16/2021, regarding the rejections over Sarangapani et al. in view of others have been fully considered but they are not persuasive.
Applicant argues that Sarangapani et al. fails to teach the newly amended limitations omitting Ni.  The examiner cannot concur.  As stated in the above rejection sections, Sarangapani et al. still provides motivation to include alloying elements such as Zn and Ge in overlapping amounts relative to that as claimed.
Applicant then argues that it is unreasonable to include B in the claim scope of 15 and that it is further unreasonable to select only a single grain refiner element from the disclosure of Sarangapani et al.  The examiner cannot concur.  Firstly, the examiner appreciates applicants’ recognition of the typographical error in regards to reliance upon B for claim 15.  As further noted by applicant, Sarangapani et al. discloses other refiner elements and deoxidizing elements that meet the claim as stated above.  Secondly, the examiner cannot consider all of the grain refiner elements of Sarangapani et al. to be required.  Specifically, the method of Sarangapani et al. specifically only requires addition of at least one of…Ca, La, B, etc. (emphasis added) [0036].  Thus, the examiner submits that one of ordinary skill would have reasonably been suggested to select at least one (ie. including only one) of the disclosed elements, including refiner elements.  Sarangapani et al. further does not expressly require addition of all the refiner elements, nor does Sarangapani et al. teach away from using only desired refiner elements selected from the broadly disclosed group of refiner elements.  
.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734